Citation Nr: 0629754	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The Board 
previously denied the veteran's appeal to reopen a claim of 
entitlement to service connection for PTSD in July 2005, and 
remanded the current appeal for additional development.  The 
requested development is complete and this matter is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The Board issued a decision in September 1987 by which 
service connection for an acquired psychiatric disorder was 
denied.

2.  Evidence submitted since September 1987 is redundant and 
does not bear directly or substantially upon the specific 
matter under consideration.


CONCLUSIONS OF LAW

1.  The Board's September 1987 decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence received subsequent to the Board's September 
1987 decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.  38 U.S.C.A. §§ 5107, 5108, 7104 (West Supp. 2002); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In September 1987, the Board issued a decision in which the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was denied.  Service connection 
was denied as the evidence did not show that the veteran's 
psychiatric disorder, variously diagnosed, was related to his 
military service.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  During the pendency of the appeal, the 
regulatory definition of new and material evidence was 
amended.  However the amended version applies to claims filed 
on or after August 29, 2001, and therefore it is not 
applicable in this case as the veteran's claim to reopen was 
filed in 1998.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

At the time of the September 1987 Board decision, the 
evidence included the veteran's service medical records which 
showed the veteran suffered from headaches and 
gastrointestinal symptoms.  His June 1971 report of medical 
examination indicates he was clinically evaluated as 
psychiatrically normal and he indicated on his report of 
medical history that he did not have and had not had nervous 
trouble of any sort.  In addition to the veteran's assertions 
that he had a psychiatric disorder as the result of his 
military service, the evidence in 1987 also included a 
November 1978 VA examination report that showed the veteran 
had tension headaches with probable psycho-physiological 
gastrointestinal reaction.  The evidence also indicated the 
veteran was hospitalized in 1986 (with previous 
hospitalization since 1982) and diagnosed with an acquired 
psychiatric disorder.  

Evidence associated with the claims folder subsequent to the 
September 1987 includes statements and testimony from the 
veteran and his daughter that his acquired psychiatric 
disorder began while he was on active duty.  Lay assertions 
cannot serve as the predicate to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1998).  Moreover, the veteran's 
assertions were already considered at the time of the 1987 
determination and are cumulative.  See Bostain v. West, 11 
Vet. App. 124 (lay hearing testimony which is cumulative of 
previous contentions which were considered by the 
decisionmaker at the time of the prior final disallowance is 
not new evidence).  

The evidence received since September 1987 also includes VA 
medical records and private medical records reflecting 
continued treatment and hospitalizations for an acquired 
psychiatric disorder.  Medical evidence describing the 
veteran's current condition is not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  As such, the VA and private medical records received 
showing current psychiatric treatment are not material 
evidence and do not serve to reopen the veteran's claim.  See 
38 C.F.R. § 3.156(a) (2001).  Furthermore, the medical 
records that contain the veteran's assertions that his 
problems began while he was in the Air Force, see e.g. March 
1992 private medical record, also do not serve to reopen the 
veteran's claim as this contention is simply a recording of 
the veteran's assertion.  The transcription of the veteran's 
opinion by a medical professional does not transform the 
evidence into competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such, the transcription by 
a medical professional is merely a lay statement and, as 
previously indicated, lay assertions cannot service as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  

The veteran's current Social Security Administration (SSA) 
records have been obtained.  The SSA records do not contain 
medical evidence that purports to link the veteran's acquired 
psychiatric disorder to his military service.  An August 2002 
VA mental disorders examination reflects that the VA 
psychologist attempted to comment on the etiology of the 
veteran's diagnosed psychiatric disorder.  However, the 
examiner indicated that the etiology was extremely unclear 
and that is was at least as likely as not due to substance 
abuse or possibly also secondary to a head trauma (medical 
records indicate the veteran received a head trauma in a 
motor vehicle accident in 1992 and subsequently developed an 
organic brain disorder).  The examiner indicated there was 
not enough information regarding the veteran's 1971 treatment 
to say whether it was related to his current symptomotology.  

Since neither the SSA records or the August 2002 VA 
examination report contain any medical opinions that relate 
the veteran's current acquired psychiatric disorder to his 
period of service, they are immaterial to the issue under 
consideration.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  A VA examination by a 
psychiatrist was requested but the veteran failed to report 
for the September 2005 examination.  As such, his claim to 
reopen must be evaluated on the evidence currently of record.  
See 38 C.F.R. § 3.655 (2005).  

In short, the Board finds the evidence submitted since 
September 1987 is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The current appeal arose prior to the enactment of the 
current statute and regulations regarding VA's duty to assist 
with claims.  However, the veteran was subsequently notified 
by letter in July 2004 of the principles of service 
connection, notified him of the evidence VA would seek and 
the evidence he was required to submit, and requested he 
identify or submit any of the needed evidence.  See also 
August 2002 letter.  He was notified of the evidence that 
constituted new and material evidence to reopen a claim and 
asked to submit any evidence in his possession pertinent to 
his claim by letter in September 2005.  The letters issued in 
this matter also referred the veteran to his previous 
adjudicative actions (ratings, statement of the cases, etc.), 
which informed the veteran that medical evidence was needed 
that showed his current psychiatric disorder was acquired in 
or related to service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices and requested to submit evidence in 
his possession.  Under these circumstances, the Board 
considers VA's notice requirements are met and any issues as 
to timing or completeness to be harmless and not prejudicial 
to the veteran.  

As the weight of the evidence is against the veteran's claim 
to reopen any questions as to any appropriate effective dates 
or potential disability ratings are rendered moot.  Under 
these circumstances, the Board is satisfied that any issue as 
to the completeness as to these elements of the notice was 
harmless, that VA's notice requirements are met.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that 
all letters and adjudicative actions have been mailed to the 
most current address provided by the veteran and that 
searches by VA for a new address have been unsuccessful.  See 
August 2006 deferred rating decision.  However, it is the 
veteran's duty to keep VA informed with his contact 
information.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  While VA's duty to assist does not include providing 
a VA examination in connection with claims to reopen, the 
veteran was afforded an examination in August 2002.  An 
additional examination was ordered for which the veteran 
failed to report.  See August 2005 notification letters.  As 
such, no additional examination is required in the instant 
case.  See 38 C.F.R. §§ 3.159(c)(4), 3.655 (2005).  His 
service medical records, service personnel records, and 
identified private medical records have been associated with 
the claims file.  Records from an Army hospital were not 
found; additional records from his June 1978 VA 
hospitalization were also not found.  The veteran was 
notified of the unsuccessful efforts to obtain these 
identified records by the March 2005 supplemental statement 
of the case.  See 38 C.F.R. § 3.159(e).  As the veteran has 
not identified, or properly authorized the request of, any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD, has not been received and this appeal is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


